Case 1:21-cv-00282-RDA-TCB Document 42 Filed 08/23/21 Page 1 of 5 PageID# 589




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 MILLENNIUM FUNDING, INC., et al,
                                                     Civil Action No. 1:21-cv-00282-RDA-TCB
          Plaintiffs,

          v.

 WICKED TECHNOLOGY LIMTED et al.,

          Defendants.



                   PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
                  AGAINST DEFENDANT DOE d/b/a POPCORNTIME.APP

          Plaintiffs MILLENNIUM FUNDING, INC., EVE NEVADA, LLC, HUNTER KILLER

PRODUCTIONS,            INC.,     BODYGUARD        PRODUCTIONS,          INC.,    GUNFIGHTER

PRODUCTIONS, LLC, MILLENNIUM IP, INC., VOLTAGE HOLDINGS, LLC, KILLING

LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., WONDER ONE, LLC

and 42 VENTURES, LLC (“Plaintiffs”), by and through their counsel, submit this Motion for

Default Judgment against Defendant Doe d/b/a POPCORNTIME.APP pursuant to Fed. R. Civ. P.

55(b)(2) on the grounds that Defendant has failed to answer or otherwise defend the First Amended

Complaint, and Plaintiffs are entitled to judgment as a matter of law against Defendant. Plaintiffs

seek judgment against Defendant for: (i) maximum statutory damages of $150,000 for each of the

twenty-one (21) copyright protected Works outlined in Exhibit “1” to the FAC, for a total of

$3,150,000; (ii) statutory damages of $525,000 for DMCA violations; (iii) maximum statutory

damages of $2,000,000 for willful trademark infringement; (iv) actual damages of $4900 for

Defendant’s breach of contract; (v) a permanent injunction enjoining Defendant from continuing



20-023I
Case 1:21-cv-00282-RDA-TCB Document 42 Filed 08/23/21 Page 2 of 5 PageID# 590




to directly infringe and contribute to infringement of Copyright Plaintiffs’ Works; (vi) a permanent

injunction restraining Defendant from using the registered trademark Popcorn Time and (vii)

attorneys’ fees and costs of $35,946.74. Plaintiffs further request that the Court order: (vii) the

domain name registrar Google to transfer the domain “POPCORNTIME.APP” to Plaintiff 42

Ventures, LLC via its counsel; (viii) Cloudflare, Github, Google and any other service provider

subject to jurisdiction of the United States cease providing service and access to any or all domain

names, websites and accounts through which Defendant engages in the aforementioned copyright

infringements, trademark infringements and unfair competitive practices, including the

Defendant’s new domain http://popcorn-ru.tk; (ix) all software application stores subject to

personal jurisdiction of the United States cease distributing the movie piracy app Popcorn Time

promoted and distributed by Defendant; and (x) all Internet Service Providers (“ISPs”) subject to

personal jurisdiction of the United States use their best technical efforts to block access on their

servers or servers under their control to the following domains at which Defendant’s movie piracy

app Popcorn Time is distributed.

          This motion is based upon the Memorandum in Support, the Declaration of Counsel, and

the pleadings and record herein.

          DATED: Kailua Kona, HI, Aug. 23, 2021.

                                              Respectfully submitted,

                                               /s/ Kerry S. Culpepper

                                              Kerry S. Culpepper,
                                              Virginia Bar No. 45292
                                              Counsel for Plaintiffs
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road, Suite B204
                                              Kailua-Kona, Hawai’i 96740
                                              Tel.: (808) 464-4047
                                              Fax.: (202) 204-5181


                                                 2
20-023I
Case 1:21-cv-00282-RDA-TCB Document 42 Filed 08/23/21 Page 3 of 5 PageID# 591




                                              kculpepper@culpepperip.com
                                              Attorney for Plaintiffs



Notice consistent with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975)
(1) A pro se party is entitled to file a response opposing the motion and that any such response
must be filed within twenty-one (21) days of the date on which the dispositive or partially
dispositive motion is filed; and
(2) The Court could dismiss the action on the basis of the moving party's papers if the pro se
party does not file a response; and
(3) The pro se party must identify all facts stated by the moving party with which the pro se party
disagrees and must set forth the pro se party's version of the facts by offering affidavits (written
statements signed before a notary public and under oath) or by filing sworn statements (bearing a
certificate that it is signed under penalty of perjury); and
(4) The pro se party is also entitled to file a legal brief in opposition to the one filed by the
moving party.




                                                 3
20-023I
Case 1:21-cv-00282-RDA-TCB Document 42 Filed 08/23/21 Page 4 of 5 PageID# 592




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 23, 2021, a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing to the following:

Benjamin E. Maskell, Esquire
MASKELL LAW PLLC
937 N. Daniel St.
Arlington, VA 22201
Email: Ben@MaskellLaw.com
Counsel for Defendants Wicked Technology
Limited, VPN.HT Limited, and Mohamed
Amine Faouani

          I further certify that on August 23, 2021 a true and correct copy of the foregoing was served

by email to the following:

           JOHN OR JANE    hello@popcorntime.sh
           DOE d/b/a
           POPCORNTIME.APP
           JOHN OR JANE    7efd1e7ec8dd9cc42c87d178fb98497d-
           DOE d/b/a       19003537@contact.gandi.net
           POPCORNTIME.APP




          DATED: Kailua Kona, HI, Aug. 23, 2021.


                                                Respectfully submitted,

                                                  /s/ Kerry S. Culpepper

                                                Kerry S. Culpepper,
                                                Virginia Bar No. 45292
                                                Counsel for Plaintiffs
                                                CULPEPPER IP, LLLC
                                                75-170 Hualalai Road, Suite B204
                                                Kailua-Kona, Hawai’i 96740
                                                Tel.: (808) 464-4047


                                                   4
20-023I
Case 1:21-cv-00282-RDA-TCB Document 42 Filed 08/23/21 Page 5 of 5 PageID# 593




                                   Fax.: (202) 204-5181
                                   kculpepper@culpepperip.com
                                   Attorney for Plaintiffs




                                      5
20-023I
